                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


UNITED STATES OF AMERICA,                          )
V.                                                 )   CaseNo. 4:19-CR-145
NORMAN L. BURNSED,                                 )
     Defendant.                                    )


                                              ORDER




       Upon consideration of the Motion for Leave of Absence filed in the above-styled matter

by Attorney Brian J. Huffman, Jr. for the dates of October 21, 2019 through October 24, 2019,

February 19, 2020 through February 28, 2020, and April 15, 2020 through April 24, 2020, the

same is hereby GRANTED.

       However, said attorney must make arrangements for other counsel in the event the above-

styled matter is scheduled for a hearing or trial during said periods of leave.

       SO ORDERED this, the^^day ofOctober, 2019.
                                               n




                                          NORABUE CHRISTOPHER L. RA"^
                                       UNITED STATES MAGISTRATE C01)rT
                                       SOUTHERN DISTRICT OF GEORGIA
